Citation Nr: 1136754	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purpose of establishing entitlement to a higher rate of VA burial benefits.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from July 1943 to February 1946.  The Veteran died in November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in October 2009 when it was remanded for additional development.  In July 2011, the Board sought an advisory medical opinion in this matter from the Veterans Health Administration (VHA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2004; the immediate cause of death was aspiration pneumonia, due to cerebrovascular accident.  

2.  The Veteran had established service connection for: posttraumatic stress disorder (PTSD), rated 70 percent, residuals of a left thigh shell fragment wound (sfw), rated 40 percent, and residuals of a right thigh sfw, rated 10 percent; the combined rating was 90 percent, and the Veteran was also awarded a total disability rating based on individual unemployability (TDIU).  

3.  It is reasonably shown that the Veteran's service-connected PTSD contributed to cause the cerebrovascular accident that contributed to cause his death.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted; payment of VA burial benefits at the service-connected rate is warranted.  38 U.S.C.A. §§ 1310, 2307, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter.  

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

When a veteran dies as a result of a service connected disability, VA burial benefits are payable at a rate specified in 38 U.S.C.A. § 2307.
 It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran died in November 2004.  His death certificate lists the immediate cause of death as aspiration pneumonia; a cerebrovascular accident (CVA) is listed as the underlying cause.  

The Veteran had established service connection for posttraumatic stress disorder (PTSD), rated 70 percent, residuals of a left thigh shell fragment wound (sfw), rated 40 percent, and residuals of a right thigh sfw, rated 10 percent, for a combined schedular rating of 90 percent.  Notably, he was also awarded a total disability rating based on individual unemployability (TDIU) on the basis of these disabilities.  

The Veteran's medical history included a February 2000 right posterior cerebral artery stroke with hemorrhagic transformation; atrial fibrillation; hypertension; diabetes; diabetic retinopathy; dementia; and gastroesophageal reflux disease.  

In May 2010 (pursuant to the Board's remand instructions), a consulting VA physician noted he was unaware of any medical literature documenting a causal nexus between PTSD and CVA/hypertension.  On this basis, he opined that there was no causal nexus between the Veteran's service-connected disabilities and his death.  

In August 2010, the May 2010 consulting VA physician noted that the Veteran had nonservice-connected diagnoses of hypertension and diabetes, and that CVA risk is grossly increased by these disabilities.  He again indicated he was unaware of any documented causal relationship between PTSD and hypertension, or between PTSD and aspiration pneumonia.  Consequently, he provided negative nexus opinions regarding the Veteran's death and his service-connected disabilities.  

As noted in the Board's July 2011 VHA request, the appellant has alleged that there is medical literature supporting a causal relationship between PTSD and CVA/hypertension.  See March 2006 notice of disagreement (citing several sources of evidence supporting the proposition that there is a causal nexus between PTSD and CVA/hypertension).  

Finding the May and August 2010 VA medical advisory opinions inadequate because there indeed is medical literature that addresses the matter of a nexus between PTSD and CVA/hypertension, in July 2011, the Board sought a VHA medical advisory opinion in this matter.  

In August 2011, a board certified cardiovascular disease VA physician noted that the Veteran suffered from multiple risk factors regarding the cardiovascular system, including smoking/chewing tobacco and drinking alcohol.  After reviewing several medical literature sources (and submitted with his opinion) that support a connection between PTSD and either risk factors for and/or actual vascular disease processes, the consulting expert opined that "it is at least as likely as not (there is a 50% or better probability) PTSD causes or aggravates vascular disease processes that are associated with . . . hypertension, hypertensive heart disease, stroke, diabetes, diabetes related complaints, and other not so well defined disease processes."  Citing to treatise evidence suggesting a relationship between prisoners of war and heart disease and stroke, the consulting physician adopted the concept of "biologic plausibility."  Essentially, if the medical literature, as he indicates it does, suggests a plausible (albeit not conclusive) association between a biological mechanism (i.e., PTSD and associated symptomatology) and a particular event (i.e., vascular disease), then it can be assumed/inferred that there is a better than 50 percent chance that the event led to the outcome (i.e., CVA and death).  
The appellant claims, in essence, that the Veteran's service-connected PTSD contributed to his nonservice-connected cardiovascular diseases and his CVA, and this ultimately resulted in his death.  This theory of entitlement presented a medical causality question that requires competent medical opinion evidence for response.  Because the opinions already in the record were deemed inadequate, the Board sought a VHA medical expert advisory opinion in ht e matter.  The consulting expert reviewed the record, and in August 2011 opined that it was at least as likely as not the Veteran's PTSD caused or aggravated his nonservice-connected cardiovascular diseases that resulted in his CVA that caused his death.  The Board finds no reason to question the expertise of the VA expert and finds the August 2011 VHA opinion both probative and persuasive.  

In summary, the Board finds that the evidence reasonably establishes that the Veteran's service-connected PTSD contributed to cause his nonservice-connected cardiovascular diseases which contributed to cause his CVA, which in turn was a contributory cause of his death.  Consequently, service connection for the cause of the Veteran's death is warranted.  In turn, payment of burial benefits at the service-connected rate provided in 38 U.S.C.A. § 2307 is likewise warranted.  


ORDER

The appeal to establish service connection for the cause of the Veteran's death (for the purpose of establishing entitlement to VA burial benefits at the service connected rate) is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


